ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 8-19 are pending. Claims 8-9 were amended and new claims 15-19 were added in the Reply filed 12/14/2021.  Upon entry of the following Examiner’s amendment, previously withdrawn claims 10-14 are rejoined, and claims 8-19 will be in form for allowance. 

Claim Interpretation
The applicable claim interpretation was explicitly set forth in a previous Action in a section entitled “Claim Interpretation”, and those interpretations are incorporated into the instant Allowability Notice. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heike Simone Radeke (see attached email chain).
The application has been amended as follows: 

8. A composition comprising a mutant Factor B protein, wherein the mutant Factor B protein is a Factor B protein with D279G, F286L, K323E, and Y363A mutations, wherein the mutations are relative to the Factor B protein of SEQ ID NO.: 1 and 
wherein the composition enhances the cytotoxic activity of one or more immunotherapeutics.

9. A composition comprising a mutant C2 protein, wherein the mutant C2 protein is selected from the group consisting of:
a C2 protein with C261A and Q263G mutations;
a C2 protein with Q263G and Y347A mutations; and
a C2 protein with Y347A, Q263G, and T442Q mutations,
wherein the mutations are relative to the C2 protein of SEQ ID NO.:2, and 
wherein the composition enhances the cytotoxic activity of one or more immunotherapeutics.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner’s statements of reasons for allowance regarding Claim 9 was placed on record in the Final at pages 12-13 (see, e.g., Action mailed 9/28/2021 at pages 12-13 at § “Allowable Subject Matter” and § “Examiner Notes”) and in the Advisory mailed 1/07/2022, and those discussions are incorporated into the instant Notice of Allowance.  The closest prior art of record to the invention of instant claim 8 was identified as Jorge et al. (see Action mailed 9/8/2021 at 9).  However, the closest prior art did not teach or disclose a Y363A mutation, nor render .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Previously added claims 10-14 and newly added claims 15-19 were previously deemed to be directed to nonelected inventions and were therefore withdrawn (see MPEP § 821.03, § 818.02).  However, claims 8-9 are allowable per the Examiner’s amendment above.  Therefore, claims 10-19 have been reconsidered in view of the allowability of claims to the originally elected invention. Claims 10-19 are no longer withdrawn. Claims 10-19 are hereby REJOINED and require all limitations of an allowable claim. Claims 10-19 have been deemed allowable for the reasons set forth above for claims 8-9.

Conclusion
Claims 8-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654